Case 9:18-cv-80106-DMM Document 250 Entered on FLSD Docket 11/10/2020 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 9:18-80106-CIV-Middlebrooks/Brannon

   GLOBAL DIGITAL SOLUTIONS, INC.,

          Plaintiff,

   v.

   GRUPO RONTAN ELECTRO METALURGICA, S.A.,
   JOAO ALBERTO BOLZAN, and
   JOSE CARLOS BOLZAN.

         Defendants.
   _____________________________________________/

                 WITNESS LIST AND EXHIBIT LIST OF DEFENDANTS FOR
                            NOVEMBER 17, 2020 HEARING

          Defendants, GRUPO RONTAN ELECTRO METALURGICA, S.A., JOAO ALBERTO

   BOLZAN, and JOSE CARLOS BOLZAN, pursuant to the Order entered on October 29, 2020

   [DE246], hereby file their witness list and exhibit list for the hearing presently scheduled on

   November 17, 2020, and state as follows:

                                              Witness List

   The witnesses Defendants intend to call at the hearing are:

          1.      Jose Carlos Bolzan – c/o Reifkind, Thompson & Rudzinski, LLP, 3333 W.

   Commercial Blvd., Suite 200B, Fort Lauderdale, FL 33309, 954-370-5152.

          2.      Clovis Paulino, as 30(b)(6) Corporate Representative of Defendant, GRUPO

   RONTAN ELECTRO METALURGICA, S.A. – c/o Reifkind, Thompson & Rudzinski, LLP,

   3333 W. Commercial Blvd., Suite 200B, Fort Lauderdale, FL 33309, 954-370-5152.
Case 9:18-cv-80106-DMM Document 250 Entered on FLSD Docket 11/10/2020 Page 2 of 3




           3.       Daniela Bolzan, as managing agent of GRUPO RONTAN ELECTRO

   METALURGICA, S.A. – c/o Reifkind, Thompson & Rudzinski, LLP, 3333 W. Commercial

   Blvd., Suite 200B, Fort Lauderdale, FL 33309, 954-370-5152.

           4.       Stewart L. Appelrouth, CPA (Expert Witness) – Appelrouth Farah & Co., P.A.,

   1571 Sawgrass Corporate Parkway, Suite 130, Sunrise, FL 33323, 954-728-8989. Subject matter

   the witness will testify regarding: Mr. Appelrouth will opine on the damages Plaintiff is

   attempting to recover and to rebut the expert witness testimony for the Plaintiff on the

   calculation of damages. Mr. Appelrouth is expected to testify regarding the facts not supporting

   the damages Plaintiff is seeking as set forth in GDSI’s Supplement to Motion for Final Judgment

   [DE 220].       Mr. Appelrouth’s CV is attached hereto as Exhibit “1”, which specifies his

   qualifications. Mr. Appelrouth’s opinion will depend on the testimony of Plaintiff’s expert, but

   from reviewing the report of Plaintiff’s expert, the testimony will contradict the damages claimed

   by Plaintiff.

           5.       Any witness listed on Plaintiff’s Witness List not objected to by Defendants.

                                                Exhibit List

           1.       All exhibits listed on Plaintiff’s Exhibit List not objected to by Defendants.
Case 9:18-cv-80106-DMM Document 250 Entered on FLSD Docket 11/10/2020 Page 3 of 3




   Dated this 10th day of November, 2020.

                                                       Reifkind, Thompson & Rudzinski, LLP
                                                       Attorneys for Defendants
                                                       3333 W. Commercial Blvd., Suite 200B
                                                       Fort Lauderdale, FL 33309
                                                       Tel: (954) 370-5152
                                                       Fax: (954) 370-1992
                                                       Email: bgottlieb@rtrlaw.com
                                                               msued@rtrlaw.com

                                                       By:_/s/ Brian D. Gottlieb ____________
                                                              BRIAN D. GOTTLIEB, ESQ.
                                                              F.B.N. 0015302


                                    CERTIFICATE OF SERVICE
             I HEREBY CERTIFY that on this 10th day of November, 2020, I electronically filed the

   foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

   document is being served this day on Plaintiff’s counsel of record, Carlos Sires, Esq. –

   csires@bsfllp.com and William Isaacson, Esq. – wisaacson@bsfllp.com, either via transmission

   of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for

   those counsel or parties who are not authorized to receive electronically Noticed of Electronic

   Filing.



                                                By: __/s/ Brian D. Gottlieb_______________
                                                       Brian D. Gottlieb, Esq.
                                                       Florida Bar No. 0015302
